Citation Nr: 0414424	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-15 092A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs Regional 
Office 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (SDVI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the Department of 
Veterans Affairs Regional Office and Insurance Center (ROIC).  
In that decision the ROIC determined that the veteran was not 
eligible for SDVI because he did not meet the "good health" 
standard.  The veteran perfected an appeal of that decision.

A hearing was held before the undersigned, sitting at the VA 
Regional Office in Des Moines, Iowa, in March 2003.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling; diabetes mellitus, rated at 40 percent; scar, 
residual of a gunshot wound, rated at 10 percent; peripheral 
neuropathy of the right and left lower extremities, each 
rated at 10 percent; and scars from a skin infection, rated 
as non-compensable.  In addition, the veteran has been found 
to be totally disabled based on individual unemployability.

2.  In addition to his service-connected disabilities, the 
veteran is morbidly obese, being six feet, one inch in height 
and weighing from 320 to 346 pounds.  He was born in March 
1947.

3.  The veteran also suffers from a chronic low back 
disorder, described in the medical records as productive of 
severe disability.

4.  The veteran's non-service connected disabilities preclude 
a finding of good health, as defined by the applicable VA 
criteria.


CONCLUSION OF LAW

The criteria for eligibility for SDVI are not met.  38 
U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. § 8.0 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for SDVI because his 
non-service connected disabilities do not render him 
unemployable, he cannot obtain insurance in the private 
sector, and he would be in good health except for his 
service-connected disabilities.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The statute specifically 
excludes, however, claims for government life insurance from 
the requirement that VA inform the claimant of the evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(b)(2) (West 2002).  VA does, however, have a duty to 
assist the veteran in developing the evidence in support of 
his claim for SDVI.

The statutes and regulation provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The ROIC has obtained the VA and private treatment records 
that are relevant to the issue being considered.  The veteran 
provided testimony before the undersigned in March 2003.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Laws and Regulations

An individual is eligible for SDVI if (a) he was released 
from military service under honorable conditions after April 
25, 1951; (b) he is found by the Secretary to be suffering 
from a disability for which compensation would be payable if 
10 percent or more disabling; (c) except for the service-
connected disability, he would be insurable according to the 
standards of good health established by the Secretary; and 
(d) he makes application for SDVI in writing within two years 
from the date service connection is granted.  38 U.S.C.A. 
§ 1922(a) (West 2002).

In order to be eligible for SDVI, the veteran must be in 
"good health," except for any service-connected disabilities.  
The term "good health" means that the veteran is, from 
clinical or other evidence, free from any condition that 
would tend to weaken normal physical or mental functions, or 
shorten life.  38 C.F.R. § 8.0 (2003).  The Secretary has 
promulgated Veterans Benefits Manual M29-1, Part V, Insurance 
Operations Underwriting Procedures (M29-1), which contains 
the standards for evaluating applications for the insurance 
programs administered by VA.

Analysis

The documents in the claims file show that the veteran has 
the following service-connected disabilities: PTSD, rated as 
70 percent disabling; diabetes mellitus, rated at 40 percent; 
scar, residual of a gunshot wound, rated at 10 percent; 
peripheral neuropathy of the right and left lower 
extremities, each rated at 10 percent; and scars from a skin 
infection, rated as non-compensable.  In addition, the 
veteran has been found to be totally disabled based on 
individual unemployability.  He does, therefore, have 
multiple disabilities for which compensation is payable, and 
he timely applied for SDVI.  The issue under consideration is 
whether, except for the service-connected disabilities, he is 
in "good health" as defined in the VA underwriting 
standards.

The Board notes that the ROIC initially denied eligibility 
for SDVI by determining that the veteran was totally disabled 
due to his non-service connected disabilities (primarily a 
low back disorder).  According to the underwriting standards, 
even if the veteran has been determined to be totally 
disabled due to his service-connected disabilities, he is not 
eligible for SDVI if his non-service connected disabilities 
would also render him totally disabled.  M29-1, Part V, 
Chapter 1, Paragraph 1.12(i).  The veteran has argued that 
his non-service connected disabilities are not totally 
disabling, in that he would be able to maintain employment if 
not for his service-connected disabilities.  Regardless of 
whether his non-service connected disabilities are totally 
disabling, however, analysis of those disabilities in light 
of the appropriate underwriting criteria show that they are 
of sufficient severity to make him ineligible for SDVI.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  This process is called "underwriting," and it is 
done by the ROIC in a manner similar to that used in the 
commercial insurance industry, using their underwriting 
charts.  An individual is eligible for SDVI if the non-
service connected disability does not exceed a 300 percent 
mortality ratio.  M29-1, Part V, Chapter 1, Paragraph 
1.12(d)(1).  

The evidence shows that the veteran was born in March 1947 
(thus his "age for insurance purposes" at the time of the 
November 2001 application was 54 and 8/12, or 55 years).  The 
evidence also shows that he is six feet, one inch tall and, 
since his claim was initiated, his weight fluctuated between 
a low of 320 pounds and a high of 346 pounds.  

The underwriting criteria includes charts with assignable 
debits for a variety of disabilities and characteristics, 
including body build.  According to the chart for body build, 
debits are assigned based on the individuals age, height, and 
weight.  An individual over age 50, who is six feet, one inch 
tall and weighs 328 pounds, is assigned 250 debits.  If the 
veteran weighed closer to 349 pounds, he would be assigned 
300 debits.  If he was closer to 307 pounds, he would be 
assigned 200 debits.  Because his average weight (333 pounds) 
is closer to the 328 pound cut-off, the Board finds that his 
age and body build warrant the 250 debits.  M29-1, Part V.

In addition to the debits assigned for age and body build, 
the medical evidence shows that the veteran has a long 
history of a low back disorder.  He underwent a lumbar 
laminectomy in December 1990.  Although he returned to work 
after that surgery, his back condition began to deteriorate 
in 1998.  The evidence shows that he stopped working in April 
1999 due to back pain.  He was found to be eligible for 
disability benefits from the Social Security Administration 
with an onset date in April 1999 due, at least in part, to 
his low back disability.

He re-injured his back in July 1999, which resulted in a 
compression fracture of the L2 vertebral body and a disc 
herniation at L1-L2.  He continued to receive treatment for 
chronic low back pain which, following the July 1999 injury, 
was referred to has mechanical low back pain or a residual of 
the compression fracture.  In August 1999 his treating 
physician characterized the back pain as severe.

He underwent a VA physical therapy evaluation in June 2000, 
at which time he reported being in constant pain that 
prevented him from doing any exercise.  He received treatment 
through a pain clinic, but no treatment was successful in 
alleviating his pain.  He walked with an antalgic gait, and 
constantly changed his weight-bearing position.  The physical 
therapist was unable to conduct a physical examination due to 
his back pain.

A VA neurological evaluation in August 2001 resulted in the 
conclusion that he had moderate to severe pain, to the extent 
that he was unable to walk without leaning on something, and 
he had difficulty rising from a seated position.  Examination 
revealed bilateral absent ankle jerks.  A VA psychiatric 
assessment in March 2002 shows that he was in chronic pain 
from his back problems.  

According to the underwriting criteria, a severe lumbosacral 
sprain is assigned 100 debits.  The symptomatic residuals of 
a spine injury, with muscular weakness, marked restriction of 
activity is also assigned 100 debits.  In addition, severe 
symptoms of an unoperated intervertebral disc rupture (he has 
had no surgery on the disc herniation at L1-L2) are assigned 
100 debits.  Although the veteran has additional non-service 
connected disabilities, which have not yet been considered in 
determining his eligibility for SDVI, the debits assignable 
for his body build (250) and his low back disorder (100, for 
a total of 350) exceed the 300 limit allowed for eligibility 
to be found.  

The veteran argues that he should be eligible for SDVI 
because his service-connected disabilities render him 
uninsurable in the private sector.  He has apparently not 
considered whether his non-service connected disabilities 
would also preclude him from finding insurance in the private 
sector.  Regardless, whether he can obtain insurance in the 
private sector is not a criterion to be considered in 
determining his eligibility of SDVI; that determination is 
made based on the stated regulatory criteria, which the 
veteran does not meet.

The veteran has also asserted that, but for his service-
connected disabilities, he would be in good health.  That 
assertion is refuted by the medical evidence, which clearly 
documents the severity of his non-service connected 
disabilities.

For the reasons shown above the Board finds that the veteran 
is not in "good health," except for any service-connected 
disabilities, and that the criteria for eligibility for SDVI 
are not met.  The preponderance of the evidence shows, 
therefore, that the veteran is not eligible for SDVI.


ORDER

The claim of entitlement to SDVI is denied.  




	                        
____________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



